Case 1:20-cv-01523-AT Document 13 Filed 05/29/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONS ED
MICHAEL ADAMS. —_DOC #
DATE FILED: 5/29/2020
Plaintiff,

-against- 20 Civ. 1523 (AT)

MENEMSHA CORP., MUZAFFER OZAK, and ORDER

LEX HIXON ARCHIVE FOUNDATION, INC.,

Defendants.
ANALISA TORRES, District Judge:

 

On April 13, 2020, the Court ordered the parties to submit a joint status letter and proposed
case management plan by May 28, 2020. ECF No. 10. Those submissions are now overdue.
Accordingly, it is ORDERED that the parties shall file their joint letter and proposed case
management plan by June 1, 2020.

SO ORDERED.

Dated: May 29, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
